Exhibit 10.5

REDBALL ACQUISITION CORP.

667 Madison Avenue, 16th Floor

New York, NY 10065

August 12, 2020

RedBird Capital Partners Management LLC

667 Madison Avenue

16th Floor

New York, NY 10065

 

  Re:

Administrative Services Agreement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) by and between RedBall Acquisition
Corp. a Cayman Islands exempted Company (the “Company”) and RedBird Capital
Partners Management LLC (the “Management Company”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the New York Stock Exchange (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
U.S. Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

1. The Management Company shall make available, or cause to be made available,
to the Company, at 667 Madison Avenue, 16th Floor, New York, NY 10065 (or any
successor location), office space and secretarial and administrative services as
may be reasonably required by the Company. In exchange therefor, the Company
shall pay the Management Company $25,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

2. The Management Company hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this Agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public shareholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future as a result of, or arising out of, this Agreement, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.



--------------------------------------------------------------------------------

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This Agreement shall be governed by the substantive laws of the State of New
York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, REDBALL ACQUISITION CORP. By:  

/s/ David Grochow

  Name: David Grochow   Title: Chief Financial Officer

 

AGREED AND ACCEPTED BY: REDBIRD CAPITAL PARTNERS MANAGEMENT LLC By:  

/s/ David Grochow

  Name: David Grochow   Title: Authorized Signatory

[Signature Page to Administrative Services Agreement]